Citation Nr: 0203939	
Decision Date: 04/30/02    Archive Date: 05/07/02

DOCKET NO.  01-00 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Whether the discontinuance of vocational rehabilitation 
benefits under the provisions of Chapter 31, Title 38, United 
States Code, effective December 31, 1998, was proper.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from June 1966 to April 1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from December 1998 and September 2000 determinations 
by the vocational rehabilitation counseling division of the 
Portland, Oregon Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDING OF FACT

The RO placed the veteran's case from employment services 
status directly to discontinued status effective December 31, 
1998, prior to placing the case in interrupted status.

CONCLUSION OF LAW

The discontinuance of vocational rehabilitation benefits 
under the provisions of Chapter 31, Title 38, United States 
Code, effective December 31, 1998, was not proper.  38 
U.S.C.A. § 3100, 3101, 3102, 3104, 3108, 3110, 3111, 3117 
(West 1991); 38 C.F.R. §§ 21.197, 21.198 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To implement 
the provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a 
well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was notified in the 
December 1998 and September 1999 vocational rehabilitation 
decisions; November 2000 statement of the case; and the 
February 2001 supplemental statement of the case, of the 
reasons and bases for the denial of his claim.  The Board 
concludes that the discussions in the vocational 
rehabilitation decisions, statement of the case, and 
supplemental statement of the case, informed the veteran of 
the information and evidence needed to substantiate his claim 
and complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  In this 
case, veteran has been examined on numerous occasions and all 
pertinent vocational rehabilitation training evidence is of 
record.  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of his claim.  In this case, the 
Board finds that VA has done everything reasonably possible 
to assist the veteran. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claim, as set forth below.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby].  For the reasons previously set 
forth, the Board believes that the veteran has been given 
ample opportunity to provide evidence and argument in support 
of his claim.  In short, the Board finds that the veteran has 
been given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision. 

Background

In a September 1970 rating decision, service connection was 
granted for lumbosacral strain, rated as 10 percent 
disabling; scar on the right leg, residual fragment wound, 
rated as noncompensable; scar on the left forearm, residual 
fragment wound, rated as noncompensable; residuals of 
fractures of the right 4th and 5th metacarpals, rated as 
noncompensable; and diminished auditory acuity of the left 
ear, rated as noncompensable.  In a January 1977 rating 
decision, the veteran's disability rating for his back 
disorder was increased to 40 percent.  The disability was 
recharacterized as lumbosacral strain, severe, symptomatic 
with limitation of motion, muscle weakness, radiculopathy 
bilateral sensory.  In addition, in a January 1978 rating 
decision, the veteran's residuals of fractures of the right 
4th and 5th metacarpals was increased to 10 percent disabling.  
This disability was recharacterized as residuals of fractures 
of the right 4th and 5th metacarpals, right hand, 
postoperative status, osteotomies, with residual flexion 
deformity of the distal 5th metacarpal, flexion tendon 
contracture of the 5th finger, loss of motion and weakened 
grip, right (major).

In the mid-1970's, the veteran participated in vocational 
rehabilitation training.  He was being trained as an aircraft 
and engine mechanic.  His training was interrupted in 
February 1977 because he was laid off from the job where he 
was receiving training.  Before he reentered training, he was 
held by a facility.  VA found the veteran to be entitled to 
basic entitlement for vocational rehabilitation training.  
According to an April 1981 determination, he had an 
employment and a serious employment handicap.  Therefore, 
under the sponsorship of the VA vocational rehabilitation 
program, he was enrolled in courses at Western Nevada 
Community College.  His counseling was interrupted when he 
was unable to take classes at the prison.  

Following his release, the veteran reported to vocational 
rehabilitation counseling.  It was determined that he had a 
serious employment handicap.  In addition, it was determined 
that the veteran's former training and his prior employment 
as an aircraft mechanic and his prior employment in the 
construction industry were not appropriate given his service-
connected low back disability.  Rather, it was determined 
that the veteran would train for employment in the financial 
field to eventually own and perhaps operate his own business.  
In order to achieve this goal, he would earn a degree in 
Business Administration.

In June 1984, the vocational rehabilitation counseling 
psychologist requested that the veteran be granted an 
extension of 10 months of Chapter 31 entitlement in order to 
complete a degree in Business Administration at Portland 
State University.  He was granted the extension.  His 
anticipated completion date was June 1987.  

The veteran did not complete his schooling by June 1987, but 
the possibility of an extension was explored and he was 
scheduled to continue training in the Summer 1987 session.  
In the Summer of 1987, the veteran did not attend classes.  
In September 1987, he was notified that his training had been 
placed in interrupted status as of June 1987 since he did not 
attend the Summer session.  Thereafter, he reported to 
vocational rehabilitation counseling.  In October 1987, his 
eligibility determination date was extended and an extension 
of his entitlement was sought to continue his schooling.

In a January 1988 rating decision, service connection was 
granted for PTSD, rated as 10 percent disabling.  

In the early 1990's, the veteran was employed and was not 
enrolled in school.  

In February 1993, the veteran submitted a new application for 
vocational rehabilitation training.  In a February 1993 
letter, he was advised by VA to set an appointment for 
counseling.  

In March 1993, the veteran went for vocational rehabilitation 
counseling.  At that time, it was noted that the veteran had 
utilized a combined total of approximately 56 months of 
Chapters 31/34, combined.  He had also utilized approximately 
29 and 1/2 months of Chapter 31 entitlement through coursework 
at Portland State University.  He had utilized 8 months of 
Chapter 31 entitlement in air frame and maintenance power 
program.  He had utilized 8 and 1/2 months of entitlement in 
lower division transfer credits while held.  It was further 
noted that in July 1990, the veteran began working for a VA 
Medical Center which lasted until November 1991.  It was 
noted that this employment did not work out due to some VA 
personnel having problems with the veteran's record of 
incarceration.  In November 1991, the veteran began working 
for the Internal Revenue Service where he was still employed.  
With regard to his disabilities, the veteran reported that he 
primarily had problems with his back, but that his PTSD had 
improved.  The veteran eventually stopped working for the 
Internal Revenue Service.

In September 1993, the veteran completed an individualized 
written rehabilitation plan (IWRP).  His program goal was 
listed as to evaluate rehabilitation potential.  His 
objective was listed as work adjustment, job search, market 
surveys, and to provide a basis for vocational evaluation and 
planning.  His second objective was to return to counseling 
for development of his IWRP.  The anticipated completion 
dated was March 1994.  

In September 1994, he completed another IWRP.  His program 
goal was employment in the field of Audio Visual Production 
Specialist.  His objective was listed as to complete 
requirements for an Associate of Arts degree in Media 
Communication/Technology, a Multimedia Authoring endorsement; 
complete professional development courses/workshops as 
approved by Media advisor and vocational rehabilitation 
specialist.  He listed the various materials that he thought 
his coursework would require and indicated that he would 
maintain a 2.5 GPA and would meet with attendance and conduct 
standards.  In addition, he stated that he and his case 
manager would meet regularly to assess his progress.  He also 
stated that he would be evaluated during the first 60 days of 
school and at least once per term thereafter.  His start date 
was September 1994 and his end date was June 1996.  His 
institution of learning was listed as Bellevue Community 
College.  Thereafter, the veteran was approved for the stated 
training as certified in an October 1994 VA Form 28-1905, 
Authorization and Certification of Entrance or Reentrance 
Into Rehabilitation and Certification of Status.  

In October 1994, the veteran attended a counseling session 
regarding what he wanted as training equipment.  In November 
1994, a letter was received from an agency where the veteran 
had begun an internship in his field of study.  In November 
1994, the veteran again attended a counseling session 
regarding what he wanted as training equipment.  VA 
eventually furnished the veteran certain requested equipment.  

Thereafter in November 1994, vocational rehabilitation 
services apparently determined that the veteran was not 
entitled to a VA-purchased computer system.  In response, in 
January 1995, a letter was received from the veteran.  In 
that letter, he disputed the findings of VA and also stated 
that he was upset that a computer would not be authorized to 
him until the Winter 1996 term when VA wanted him to start an 
internship program.  In addition, the veteran alleged that he 
was told that if VA currently had to purchase the computer 
system that he wanted that they would have to reevaluate the 
feasibility of his program.  The veteran requested that the 
program be implemented in accordance with his IWRP.  

According to a February 1995 Special Report of Training, the 
veteran contacted VA to discuss obtaining a computer for his 
internship.  He was told that this request had been denied.  
It was also noted that the veteran had moved to Portland and 
was commuting from there 2 times per week to school.  

In a February 1995 letter, the veteran's employer, for his 
internship, stated that the veteran was at a disadvantage not 
having the computer system that he had requested.  

VA responded that the veteran would not get the computer.  In 
a February 1995 Special Report of Training, it was noted that 
the veteran's employment was not within the parameters of his 
IWRP.  The veteran indicated that he would take vocational 
rehabilitation services "to court" for the computer.  The 
veteran also expressed that he wanted to do an internship 
during the 1995 Summer session at another college.  The 
vocational rehabilitation services counselor explained that 
he would not get subsistence allowance for independent study 
and that he would need a letter prior to the Summer quarter 
from his current college approving the course as being toward 
his degree at Bellevue Community College and that the other 
school was an approved institution by VA.  In a second 
February 1995 Special Report of Training, the vocational 
rehabilitation services counselor indicated that the veteran 
was hard to communicate with and was saying that VA did not 
support his internship.  The vocational rehabilitation 
services counselor stated that he did support the internship 
as long as it was earning him credit at Bellevue Community 
College.  

In a March 1995 Special Report of Training, it was noted that 
the veteran was 50 percent service-connected and had a 
history including a period of incarceration which affected 
his security status and which limited his employment 
opportunities.  It was noted that he was commuting to 
Bellevue Community College from his home in Portland and was 
getting good grades.  It was also noted that he was interning 
with a Portland multi-media firm on a part-time basis.  It 
stated that vocational rehabilitation services counselor 
approved a rehabilitation plan for the veteran in which he 
was to complete an Associate degree in Multi Media 
Technology.  The vocational rehabilitation services counselor 
noted that the veteran asserted that he needed certain 
computer products for his program of education.  The amount 
of the computer products requested, according to a proposal 
obtained by the veteran, was $20,000.  The vocational 
rehabilitation services office had told the veteran that his 
request would be forwarded to the local RO.  

In another March 1995 Special Report of Training, a 
vocational rehabilitation services counselor discussed with 
the veteran his computer equipment request and reviewed the 
requirement of his program with him and explained the 
definition of "OJT," i.e., on the job training (OJT), that it 
was a separate type of training and was restricted to full-
time training only.  The veteran was told that a short OJT 
would be considered after he completed his Associate degree 
at Bellevue Community College, but not concurrently, or the 
veteran could substitute an OJT for his current program at 
Bellevue Community College if that was a better option.  It 
was noted that the head of the department at his school had 
clearly stated that no computer equipment was currently 
required by the school.  

In a March 1995 letter, the veteran indicated that he would 
be unemployed that summer as Bellevue Community College had a 
limited course offering Summer term which would mean that he 
would lose 3 months of subsistence allowance.  He indicated 
that he was currently negotiating with a local company to do 
an OJT for the summer and possibly for the duration of his 
program.  He stated that in addition to helping him 
financially, this job would provide additional training 
necessary for him to overcome some of the obstacles that he 
faced. 

In an April 1995 letter, the vocational rehabilitation 
services counselor clarified to the veteran his second 
objective of his rehabilitation plan.  The plan stated "to 
obtain the skills needed to secure employment in the media 
field.  This may include practicum/internship/CWE/OJT.  
Affiliation may be with Bellevue Community College's Media 
190 series or a worksite approved by vocational 
rehabilitation services."  Practicum/internship/CWE are 
generic terms for special training programs directly 
associated with the training facility.  The counselor 
specified which course should be taken at Bellevue Community 
College.  She stated that the veteran was approved to take 
the specified course each term above and beyond the degree 
requirements.  She also specified the required formal 
internship offered during the last term of his training 
program.  She clarified that OJT was a distinct type of 
training which required that the veteran be employed full-
time and permanently by the employer.  Therefore, this option 
was only available at the end of the veteran's training 
program at Bellevue Community College and not concurrently.  
The veteran's plan did include consideration of a short OJT 
program if deemed necessary for him to obtain suitable 
employment.  The veteran was told that this option would be 
reviewed at that time.  The counselor stated that it was 
possible that he could arrange to get credit via one of the 
courses for a summer job that would allow VA to continue to 
pay subsistence based on the number of credits that Bellevue 
Community College granted for the course.  

In a June 1995 Counseling Record, Narrative Report, a 
vocational rehabilitation services counselor conducted a 
special evaluation of vocational rehabilitation training 
needs and job placement potential for Chapter 31 service-
connected veterans.  It was noted that the veteran was 
participating in a VA sponsored vocational rehabilitation 
formal training program.  The veteran began instruction at 
Bellevue Community College in September 1994 in the Associate 
of the Arts program in Media Communication/Technology.  It 
was anticipated that the veteran would satisfactorily 
complete his program by the end of the Spring 1996 semester, 
in June 1996.  It was noted that this program would prepare 
the veteran to work as an audio-visual production specialist.  
Following the satisfactory completion of the program, an 
Individualized Employment Assistance Plan (IEAP) had been 
developed for the provision of placement assistance that 
would conclude in December 1996.  As part of the special 
evaluation, informational interviews were completed by 
employers in the multi-media field which yielded a finding 
that those working as freelancers in the field were used 1/2 of 
the time.  The veteran stated that he had requested equipment 
to refine his skills and to generate immediate work for 
income as well as for his portfolio.  The veteran discussed 
his various work/internship experiences in the multi media 
field.  The industry employers (according to their 
interviews) indicated that it was better for new entrants 
into the field to seek employment with a company rather than 
make it on their own.  These individuals stated that a past 
conviction by a new entrant would not impact the entrant's 
potential for employment, rather, the entrant's creativity, 
imagination , and technical know-how would be the key 
elements.  An individual from the Adult Probation Section of 
the Department of Community Corrections was also interviewed.  
He stated that he always advised those with prior convictions 
to inform potential employers.  The veteran's request for 
computer equipment so that he could work as a freelancer was 
also addressed by the counselor.  The counselor noted that 
the school instructor indicated that a student was not 
required to own computer equipment and that a computer lab 
was available.  However, the school instructor noted that the 
few that had their own access to good multi-media systems 
outside of the school seemed to benefit in their coursework 
from that advantage.  The counselor also noted that the 
industry contacts had indicated that freelancers usually 
rented or leased equipment for specific jobs and charged off 
the expense as part of the cost of the job.  It was not 
practical or generally feasible for one individual to have 
all of the equipment necessary to complete a job.  Of the 8 
individuals contacted, only 3 owned their own equipment.  The 
vocational rehabilitation services counselor concluded that 
the most effective approach for the veteran would be an 
internship to acquire the techniques and skill that were only 
derived from hands-on experience in the presence of other 
experts in the field.  With regard to computer equipment, it 
was noted that the veteran's request was for extensive 
equipment that would allow him to do everything which was a 
questionable strategy in light of this survey.  However, 
several basic systems would allow him to the additional time-
on the equipment to enhance his skills and most likely his 
prospects for future employment following the completion of 
his program in June 1996.  Lastly, it was noted that his 
immediate post-school income prospects would be best if he 
sought employment with an established firm rather than if he 
set out as a freelancer.  

In December 1995, a business evaluation was performed.  The 
report recommended that a self-employment plan be developed 
for the veteran.  It was noted that there were over $35,000 
in costs detailed in the business evaluation report.  

In February 1996, the veteran completed another IWRP.  The 
program goal was listed as employment in the career field of 
Audio Visual Production Specialist.  The objective one was 
listed as complete course as outline in Macromedia 
Autherware 3.  The anticipated completion date was March 
1996.  

In April 1996, the vocational rehabilitation services 
official agreed that self-employment was the soundest method 
for the veteran to achieve rehabilitation.  

In May 1996, the veteran completed another IWRP.  The program 
goal was listed as to sustain employment in the career field 
of Audio Visual Production Specialist.  The objective one was 
listed as completion of the established objectives for self-
employment.  Objective two was listed as the self-employment 
plan would be by a vendor with the knowledge necessary to 
assist the establishment of the self-employment goal.  The 
veteran was also provided a "Job Seeking Skills Training 
Plan."

In May 1996, VA approved the veteran's request for a self-
employment plan in multimedia at costs not to exceed $40,000.  
It was noted that a thorough evaluation by Venture Advisory 
Services had been conducted and that the veteran faced 
additional business risks because of his indebtedness and the 
fact that he had no additional credit resources to tap into.  
The self-employment plan does recognize the risk factor and 
includes adequate supervision to reduce the risks.  

In a VA Memorandum dated in May 1996, it was noted that this 
was a high profile case based on the amount of money being 
spent on equipment and that there was a clear need to assure 
adequate oversight of setting up of this self-employment 
project.  The vocational rehabilitation services counselor 
stated that the veteran had cooperated with all of the 
various analyses which had taken place over the past years 
and the counselor felt confident that this cooperation would 
continue.  It was noted that the equipment being provided 
should be adequate for self-employment start-up and that the 
purchase of any more equipment was not part of the plan as 
currently development.  The counselor stated that he would 
not be open to any additional "big purchases."

In June 1996, the veteran completed another IWRP.  The 
program goal was listed as employment in the career field of 
Audio Visual Production Specialist.  The objective one was 
listed as complete up to 12 months of multimedia 
training/work experience/professional skills with an employer 
in this field preparatory to the second stage of self-
employment plan.  In a handwritten rehabilitation plan, it 
was listed as maintain his business in Virtual Environments.  
It was noted that the veteran would meet the performance, 
attendance, conduct, and progress requirements per standards 
in the industry.  He would meet regularly with his case 
manager to assess his progress and his employers would be 
contacted as needed to provide progress reports.  The 
evaluation procedure would be on an as needed basis.  The 
anticipated completion date was July 1997.  

In June 1996, the veteran's case manager expressed concerns, 
but agreed to take on the veteran's self-employment case.  

In July 1996, a Special Report of Training was completed.  
The veteran was told that the $40,000 of requested multi-
media equipment had been ordered and that he should receive 
it within several days.  The veteran agreed that he was 
engaged solely in a self-employment venture and that he would 
not longer be receiving vocational assistance by his former 
vocational assistance counselor (as noted, he had been 
assigned a case manager for his self-employment plan).  

In a July 1996 rating decision, the veteran's disability 
rating for his back disorder was confirmed and continued.  
His disability rating for PTSD was increased to 50 percent 
and he was denied a total disability rating based on 
individual unemployability.  

According to a September 1996 Report of Contact, the veteran 
stated to staff personnel that his current IWRP would not 
work.  Thereafter, a meeting was held at the veteran's home.  
It was noted that the veteran was not ready to offer his 
services to a vendor, but was anticipated to be ready in 
1997.  In an April 1997 meeting, it was noted that the 
veteran was on-track and that three students from Portland 
State University were assisting him.  It was noted that if 
the veteran remained on track, he should have some client 
income by the end of training in July 1997, which was the 
purpose of his establishing his own business.  

In a September 1997 Special Report of Training, the case 
manager indicated that he had viewed a television commercial 
that the veteran had shot the images for and that the veteran 
had a vendor assisting with his work.  The case manager had 
the veteran sign the IEAP ending services in September 1997 
now that he was on his way to making income from his 
business.  The veteran kept a copy of the IEAP.  It was noted 
that his status would change to rehabilitated in September 
1997.  

In an October 1997 memorandum from a professional counseling 
service on behalf of the veteran, it was noted that the 
veteran had stated that he found that the business 
implementation strategy, in concluding his IWRP, was 
inadequate and too limited in scope.  The veteran indicated 
that he had only generated one paid work assignment in 
implementing his business activities to date.  The veteran 
stated that he required a comprehensive mentoring in business 
implementation and marketing.  He stated that this assistance 
would be the equivalent to receiving job search and job 
development strategy assistance if he was seeking a non self-
employment placement at the conclusion of his IWRP.  The 
veteran's position was that his requested business coaching 
should be considered a final and necessary component of his 
IWRP.  

According to a December 1998 Report of Contact, the veteran 
met with a vocational rehabilitation services counselor to 
discuss his business concerns.  The veteran explained that it 
was hard to be in his market without contacts.  He also 
expressed that his PTSD was acting up and that he was having 
troubles which affected his work.  It was explained to him 
that he was engaged in self-employment and not in the 
parameters of this program which had employment as its goal.  
The veteran was told that if he was willing to work with the 
skills trainer and employment assistance personnel then VA 
would assist him in finding suitable employment with suitable 
wages.  The veteran indicated that he had decided that his 
goal was "unemployability," using his PTSD as his main 
reason.  The counselor explained to the veteran that if he 
was filing for unemployability because he was unable to work, 
then being able to work or self-employment would contradict 
that goal.  The veteran indicated that it was his plan to use 
the increase in VA money from unemployability to establish 
his business.  Again, it was explained to him that 
"unemployability" meant not being able to work.  The veteran 
weighed his options, but ultimately requested that his case 
be discontinued and that he would file for unemployability.  
He was informed that his case would be placed in discontinued 
status as of the end of December 1998 and that should he have 
a change of mind, his status could be changed.  Within the 
next 12 days, the veteran contacted his counselor to request 
more equipment.  According to the December 1998 Report of 
Contact, the counselor indicated that it was his opinion that 
the veteran was not getting anywhere with his business and 
should consider obtaining a position with a multimedia 
company to gain experience and to develop clientele before 
attempting to go into self-employment.  The veteran indicated 
that he was still set on seeking self-employment and in the 
meantime, would be seeking unemployability benefits.  The 
counselor recommended furnishing the veteran with the 
equipment that he needed within reason, but as of the end of 
December 1998, no further purchases could be made.  

At the end of December 1998, the veteran was notified that 
due to the impact that his service-connected disabilities 
were having on his ability to attain and hold an employed 
position, his status was being changed to discontinued 
effective December 31, 1998.  The veteran was notified that 
he might be eligible to reenter training in the Chapter 31 
program if he reestablished his eligibility and entitlement 
to those benefits.  He was told that he would also have to 
demonstrate that the reason for the discontinuance had been 
eliminated.  

In a letter received in January 1999, a Vet Center counselor 
concurred with the assessment that the veteran was not able 
to work for others.  He noted that the vocational 
rehabilitation training counselors had trained the veteran in 
an area where the veteran could work for himself, but after 
several years, the veteran was still not successful and the 
stress of his non-success was causing his service-connected 
PTSD to get worse.  Therefore, he stated that it was 
reasonable to consider the veteran unemployable and deserving 
of an unemployability rating.  

In January 1999, the veteran was afforded a VA spine 
examination.  At that time, he reported that he was self-
employed as a photographer.  In January 1999, the veteran was 
afforded a VA psychiatric examination.  At that time, the 
veteran reported that he was self-employed in computer 
graphics and photography which he had been trained for 
through the vocational rehabilitation training program.  The 
veteran reported that he had not made any money for 2 years, 
but worked 80-85 hours per week.  He related that he last 
worked full-time (otherwise) in 1995.  The veteran related 
that although he loved his current work, he had not had any 
success and felt desperate.  He thought that he did not come 
across well to others with his depression.  

In February 1999, the veteran was afforded another VA 
psychiatric examination.  The examiner reviewed his past 
history including his felony conviction for premeditated 
murder of his first wife.  It was noted that the veteran 
externalized his blame for those things in his life that were 
not going well including blaming VA for the fact that he was 
$35,000 in debt.   The veteran reported that he planned on 
selling the equipment purchased for him by VA because he 
needed the money and related that he had not worked for the 
past 4 to 5 months.  The veteran related that due to his poor 
interpersonal skills, he had not had any success marketing 
his business.  The examiner reviewed his symptomatology and 
concluded that the veteran had PTSD, major depressive 
disorder, and obsessive-compulsive personality disorder.  The 
veteran indicated that there was little likelihood that he 
would be able to do work where he had to interact with 
others, however, he indicated that it he could be provided 
with a situation where he could do his work in a sheltered 
situation with an outside agent handling marketing, he might 
have some success.  However, the examiner opined that the 
veteran would have a hard time finding someone willing to 
work with him.  

In March 1999, the veteran again underwent psychiatric 
testing.  The examiner noted that the veteran's PTSD symptoms 
had increased over the past 6 months and the veteran 
attributed this increase to his heightened anxiety over 
finances due to his nonprosperous business.  The examiner 
concluded that there were underlying characterological 
problems that contributed to the difficulties that he was 
having in vocational rehabilitation. There was no doubt that 
PTSD problems could augment existing personality problems.  
The examiner was not convinced that the PTSD symptoms 
themselves had increased all that much or were that relevant 
to the problems that he was having with vocational 
rehabilitation.  In terms of diagnosis, besides the PTSD, the 
examiner indicated that the veteran probably had a 
personality disorder with avoidant, paranoid, and 
narcissistic traits.  

In March 1999, the veteran filed a claim for a total 
disability rating based on individual unemployability.  In 
support of his claim, he submitted the December 1998 
vocational rehabilitation training determination letter as 
well as the letter from the Vet Center.  

In a March 1999 rating decision, the veteran was granted 
entitlement to a total disability rating based on individual 
unemployability effective from January 1999.  The veteran was 
granted this benefit because it was determined that he was 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities, 
specifically his back and PTSD disabilities.  The RO referred 
to the evidence submitted in support of the veteran's claim, 
the December 1998 vocational rehabilitation training 
determination letter as well as the letter from the Vet 
Center.  In April 1999, the veteran appealed the assigned 
effective date of the total disability rating based on 
individual unemployability.  In a September 1999 rating 
decision, the effective date was made earlier, to November 
1998, the date requested by the veteran for establishment of 
that benefit.  

In an August 1999 letter, the veteran was informed that he 
had been given an appointment with a counselor to evaluate 
whether he was eligible for and entitled to vocational 
rehabilitation services and, if so, which services would be 
necessary to best meet his needs.  

Thereafter, the veteran met with the counselor in September 
1999.  During the counseling, it was noted that the veteran 
had used 79 months of entitlement in educational programs 
through vocational rehabilitation.  Efforts were made to help 
the veteran's business become viable though the end of 
December 1998, including an estimated cost of "significantly 
over $300,000 for services, training, education, and 
equipment."  It was noted that the veteran's plan was stopped 
at the end of December 1998 for demonstration of 
infeasibility and the veteran's application for individual 
unemployability was supported.  The veteran had continued to 
characterize himself as a self-employed photographer, but had 
not had any jobs since last August.  The veteran expressed 
preference for self-employment as a photographer and audio 
visual production specialist.  The veteran noted that he had 
failed in his marketing to date, but continued to make 
contacts.  The veteran expressed that he needed the help of a 
professional website developer and that he needed help 
marketing.  The veteran related that he felt that he had been 
"done wrong" by VA and is owed support until he had 
established his business and he felt that he was the target 
of prejudiced attitudes toward his felony conviction.  

The counselor opined that the veteran faced insurmountable 
business obstacles for becoming self-employed as a multimedia 
specialist and 360 degree photographer.  He was facing 
overwhelming competition from established firms with high 
capital investments with no profitability to date.  Against 
such competition, the veteran did not stand a change.  It was 
noted that the veteran was found unemployable by others and 
had failed to establish a self-supporting business after 5 
years of support.  His vocational rehabilitation was found to 
be infeasible because the veteran could neither work for 
others nor successfully develop and market his services.  He 
had not changed the characterological factors which were the 
basis for his unemployability.  In addition, it was 
determined that the veteran was not in need of a program of 
independent living services.  

In a September 1999 letter, the counselor stated that he 
found that the veteran had an impairment of employability and 
that his impairment does interfere with his ability to work.  
He determined that the veteran had an employment and serious 
employment handicap.  However, he further determined that his 
rehabilitation was infeasible at this time and the veteran 
continued to be unemployable.  He was informed that no 
services could be offered to him at this time.  In a December 
1999 decision letter, the veteran was again informed on the 
content of the September 1999 letter.  He was also informed 
that there was no evidence of discrimination against him 
during the time that he was receiving vocational 
rehabilitation services.  

In a November 1999 rating decision, the veteran was granted 
an earlier effective date of November 6, 1998 for his total 
disability rating based on individual unemployability.  

In December 1999, the veteran met with a counselor to discuss 
his "infeasibility."  It was explained to the veteran that 
the infeasibility was based on three things: 1) the pattern 
of repeated conflicts in his past; 2) the opinions of two 
other licensed psychologists who interviewed and tested the 
veteran in the past year; and 3) the clinical signs exhibited 
by the veteran in his interviews with this counseling 
psychologist.  

Thereafter, the veteran submitted further correspondence.  In 
that correspondence, he indicated that he applied for a total 
disability rating based on individual unemployability because 
he was failing financially, but he was not looking for 
retirement.  The veteran stated that he was advised by the 
counselor to "take a break" from the program long enough to 
get his financial situation straightened out and then return 
to finish the program without the pressure of going through a 
financial collapse.  The veteran asserted that the counselor 
assured him that he would support this course of action and 
that without such assurance, he would not have gone along 
with the counselor's suggestions.  Thereafter, the veteran 
stated that he realized that the counselor had not been 
honest with him and that he wanted to shut the program down.  
The veteran then indicated that he made complaints about the 
counselor.  The veteran indicated that he did not have 
recurring conflicts with others, only with his counselor.  He 
maintained that he did not have a personality problem and his 
symptomatology was mild.  He believed that his program was 
prematurely terminated.  The veteran indicated that the 
letter received in January 1999 from the Vet Center did not 
state that he could not work at all, just that he should not 
work for others and that financial pressure had caused an 
increase in PTSD symptoms.  The veteran requested reentry 
into his program, eligibility for independent living, an 
apology from his counselor, a reevaluation of his counselor's 
ability to deal effectively with others, and further training 
for his counselor.  

In October 2000 correspondence, the veteran asserted that he 
was feasible for rehabilitation and had been discriminated 
against.  He asserted that his counselor was not responsive 
to him in a timely manner.  The veteran indicated that he had 
continued his business venture, but had not yet turned a 
profit.  The veteran indicated that self-employment was his 
only option and that it was VA's responsibility to get his 
business off the ground successfully.  

In April 2001, the veteran was afforded a VA spine 
examination.  At that time, the veteran reported that he was 
working as a self-employed photographer.  The diagnosis was 
chronic lumbosacral strain with loss of range of motion and 
muscle weakness and lower extremity radiculopathy 
superimposed on degenerative joint and disc disease.  It was 
noted that it was difficult to comment on the veteran's 
ability to obtain and maintain gainful employment as he was 
self-employed.  The veteran stated hat he tended to work 
through his back pain and continue his job as a photographer 
in order not to let his clients down.  

In April 2001, the veteran was also afforded a VA psychiatric 
examination.  At that time, it was noted that the veteran was 
unemployed, although he attempted to work as a self-employed 
photographer, but had not earned any money at this 
profession.  The veteran related that he was unable to make 
any money even though he was working full-time on his 
business.  He related that he was unable to market his 
business without VA's assistance.  The veteran stated that he 
was unable to fit into society because he was an ex-felon 
because on the last day of the war, he killed his ex-wife and 
served 5 and 1/2 years of a life sentence in prison.  The 
veteran reported that he was not in a relationship because he 
could not even take care of himself.  He also related that he 
worked almost exclusively on his photography and considered 
his photography to not only be a business, but also a hobby 
because he enjoyed it.  The examiner reviewed the medical 
information which showed the veteran to be unemployable as 
well as the vocational rehabilitation determinations of the 
same.  In addition, a mental status examination was 
performed.  The diagnosis was chronic, severe PTSD with 
secondary symptoms of depression.  His previous diagnosis of 
major depressive disorder appeared to be in remission.  The 
examiner indicated that the veteran had severe social, 
industrial and emotional impairment as a result of his PTSD 
symptoms.  In addition, it was noted that he had been 
previously diagnosed as suffering from a personality disorder 
not otherwise specified with avoidant, paranoid, and 
narcissistic traits.  This examiner did not find evidence of 
the personality disorder, but conceded that it was a 
possibility.  The examiner also opined that the veteran 
appeared to be unemployable due to his PTSD and secondary 
symptoms of depression.  His Global Assessment of Functioning 
score was 50, indicative of serious impairment.  

In a June 2001 letter, the veteran indicated that he had not 
answered questions of the VA psychiatric examiner during the 
April 2001 examination accurately.  The veteran stated that 
he was a self-employed photographer and had office hours from 
nine to five thirty everyday, Monday through Friday.  He 
related that he spent time at his work following up on leads 
that he developed through personal contacts and outside 
inquires.  He gave demonstrations to potential clients.  He 
traveled to locations and captured images for his stock 
library of images.  He developed a website and was current 
with the technologies by participating in line lists and 
discussion groups on technology.  He also occasionally 
trained college students as interns.  He stated that since VA 
stopped helping him with his business 2 years ago, he had to 
cover all business expenses out of pocket and was losing 
ground.  The veteran related that his ability to participate 
in social activities to include dating had been limited not 
by his PTSD, but by his financial restrictions.  

At this point, the Board notes that the veteran's June 2001 
letter directly contradicts with the information he provided 
to the examiner in April 2001 and also with the opinions 
provided by the examiner in April 2001.  

In an August 2001 rating decision, the veteran's disability 
rating for his PTSD was increased to 70 percent.  In 
addition, it was determined that his total disability rating 
was permanent and basic eligibility for Chapter 35 
educational assistance benefits was established.  

In October 2001, a vocational and rehabilitation officer 
concurred with the determination that the veteran's combined 
80 percent disability rating was permanent and total.  

In a statement from the veteran's representative, it was 
indicated that the veteran felt that the vocational 
rehabilitation staff had discriminated against him.  In 
addition, it was asserted that the staff was inexperienced 
with self-employment cases.  It was stated that the veteran 
would like to work and would forego his individual 
unemployability benefits if he could get proper assistance 
with his business.  

Analysis

The three "basic requirements" for eligibility for chapter 31 
vocational rehabilitation training are set out in 38 C.F.R. § 
21.1(b).  The first requirement is that of a basic 
entitlement to services under 38 C.F.R. § 21.40.  38 C.F.R. 
§ 21.1(b)(1).  The second requirement under 38 C.F.R. § 
21.1(b) is that the services necessary for training and 
rehabilitation must be identified by VA and the veteran. 38 
C.F.R. § 21.1(b)(2).  The third requirement is that VA and 
the veteran must develop a written plan describing the 
program goals and the means through which those goals will be 
achieved.  38 C.F.R. § 21.1(b)(3).  In this case, all three 
requirements were met.

A veteran seeking chapter 31 vocational rehabilitation 
training will be assigned a specific case status.  See 38 
C.F.R. § 21.180(a).  The initial case status is "applicant" 
status.  38 C.F.R. § 21.182.  Once the existence of a 
qualifying service-connected disability is established under 
38 C.F.R. § 21.40(a), an "initial evaluation" is scheduled.  
38 C.F.R. § 21.50(a).  If the veteran attends the appointment 
for an initial evaluation the veteran progresses to 
"evaluation and planning status."  See 38 C.F.R. § 
21.180(e)(1)-(4).  During evaluation and planning status, it 
is determined whether the veteran has an employment handicap 
under 38 C.F.R. § 21.40(b) and whether achievement of a 
vocational goal is feasible, and a plan is developed.  See 38 
C.F.R. §§ 21.184(a)(1), 21.50.  When a decision concerning 
achievement of a vocational goal cannot be made during the 
initial evaluation, 38 C.F.R. § 21.57 provides for an 
extended evaluation, and the veteran's case may be assigned 
to "extended evaluation status."  38 C.F.R. § 21.57(a), see 
38 C.F.R. § 21.188 (outlining the procedures for moving an 
applicant from "evaluation and planning" status to "extended 
evaluation" status).  If the veteran completes "evaluation 
and planning status," he moves to "rehabilitation to the 
point of employability" status, from there to "employment 
services" status, and from there to "rehabilitated" status.  
see 38 C.F.R. §§ 21.180, 21.190, 21.194, 21.196.  

38 C.F.R. § 21.257 is the VA regulation governing self-
employment.  This regulation states that vocational 
rehabilitation will generally be found to have been 
accomplished by the veteran when he has achieved suitable 
employment in the objective selected, in an existing 
business, agency or organization in the public or private 
sector.  Rehabilitation of the veteran may be achieved 
through self-employment in a small business, if the veteran's 
access to the normal channels for suitable employment in the 
public or private sector is limited because of his disability 
or other circumstances in the veteran's situation warrant 
consideration of self-employment as an additional option.  

As noted in the lengthy historical review set forth above of 
the veteran's participation in vocational rehabilitation 
training, it is evident that the veteran participated fully 
in vocational rehabilitation training.  He was afforded 
schooling for his latest vocational goal as an Audio Visual 
Production Specialist.  He used over 8 years of educational 
entitlement.  

Vocational rehabilitation services and the veteran agreed 
that due to his PTSD and his record as an ex-felon, self-
employment was the best option for the veteran.  His PTSD and 
his criminal record limited the veteran's access to the 
normal channels for suitable employment in the public or 
private sector.  In his May 1996 IWRP, the program goal was 
listed as to sustain employment in the career field of Audio 
Visual Production Specialist.  The objective one was listed 
as completion of the established objectives for self-
employment.  Objective two was listed as the self-employment 
plan would be by a vendor with the knowledge necessary to 
assist the establishment of the self-employment goal.  The 
Board notes that the provisions of 38 C.F.R. § 21.257 and § 
21.258 were followed by VA.  VA staff completed the 
appropriate analyses to include an analysis by Venture 
Advisory Services of the veteran's self-employment plan and 
provided the necessary and appropriate services and supplies 
to the veteran.  Certain risk factors were identified and the 
veteran was to be provided adequate supervision to reduce the 
risks.  

In June 1996, the veteran completed another IWRP.  The 
program goal was listed as employment in the career field of 
Audio Visual Production Specialist.  The objective one was 
listed as complete up to 12 months of multimedia 
training/work experience/professional skills with an employer 
in this field preparatory to the second stage of self-
employment plan.  In a handwritten rehabilitation plan, it 
was listed as maintain his business in Virtual Environments.  
It was noted that the veteran would meet the performance, 
attendance, conduct, and progress requirements per standards 
in the industry.  He would meet regularly with his case 
manager to assess his progress and his employers would be 
contacted as needed to provide progress reports.  The 
evaluation procedure would be on an as needed basis.  The 
anticipated completion date was July 1997.  

In June 1996, the veteran's case manager expressed concerns, 
but agreed to take on the veteran's self-employment case.  

Thereafter, the veteran was approved for $40,000 of requested 
multi-media equipment.  The veteran agreed that he was 
engaged solely in a self-employment venture and that he would 
no longer be receiving vocational assistance by his former 
vocational assistance counselor (as noted, he had been 
assigned a case manager).  

Thereafter, the veteran worked in his chosen field with 
assistance from a vendor.  He met regularly with his case 
manager and he appeared to be on-track with his business.  

In a September 1997 Special Report of Training, the case 
manager indicated that he had viewed a television commercial 
that the veteran had shot the images for and that the veteran 
had a vendor assisting with his work.  The case manager had 
the veteran sign the IEAP ending services in September 1997 
now that he was on his way to making income from his 
business.  It was noted that his status would change to 
rehabilitated in September 1997.  

Although the veteran's status was to be changed from 
"employment services" status to "rehabilitated" status in 
September 1997, this did not occur because the veteran began 
making complaints that his IWRP was inadequate.  In addition, 
it became apparent that he was not successful in his self-
employment business venture and was not making any profit 
from his business.  

In a December 1998 Report of Contact, the veteran met with a 
vocational rehabilitation services counselor to discuss his 
business concerns.  The veteran explained that it was hard to 
be in his market without contacts.  He also expressed that 
his PTSD was acting up and that he was having troubles which 
affected his work.  It was explained to him that he was 
engaged in self-employment and not in the parameters of this 
program which had employment as its goal.  The veteran was 
told that if he was willing to work with the skills trainer 
and employment assistance personnel then VA would assist him 
in finding suitable employment with suitable wages.  The 
veteran indicated that he had decided that his goal was 
"unemployability" using his PTSD as his main reason.  The 
counselor explained to the veteran that if he was filing for 
unemployability because he was unable to work, then being 
able to work or self-employment would contradict that goal.  
The veteran indicated that it was his plan to use the 
increase in VA money from unemployability to establish his 
business.  Again, it was explained to him that 
"unemployability" meant not being able to work.  The veteran 
weighed his options, but ultimately requested that his case 
be discontinued and that he would file for unemployability.  
He was informed that his case would be placed in discontinued 
status as of the end of December 1998 and that should he have 
a change of mind, his status could be changed.  Within the 
next 12 days, the veteran contacted his counselor to request 
more equipment.  According to a December 1998 Report of 
Contact, the counselor indicated that it was his opinion that 
the veteran was not getting anywhere with his business and 
should consider obtaining a position with a multimedia 
company to gain experience and to develop clientele before 
attempting to go into self-employment.  The veteran indicated 
that he was still set on seeking self-employment and in the 
meantime, would be seeking unemployability benefits.  The 
counselor recommended furnishing the veteran with the 
equipment that he needed within reason, but as of the end of 
December 1998, no further purchases could be made.  

At the end of December 1998, the veteran was notified that 
due to the impact that his service-connected disabilities 
were having on his ability to attain and hold an employed 
position, his status was being changed to discontinued 
effective December 31, 1998.  The veteran was notified that 
he might be eligible to reenter training in the Chapter 31 
program if he reestablished his eligibility and entitlement 
to those benefits.  He was told that he would also have to 
demonstrate that the reason for the discontinuance had been 
eliminated.  

The Board notes that under 38 C.F.R. § 21.194, the veteran 
may request that his vocational rehabilitation training 
employment services status may be discontinued.  38 C.F.R. § 
21.194(d)(4).  This is consistent with 38 C.F.R. § 
21.198(b)(4) which states that a case may be placed in 
discontinued status due to medical and related problems.  
However, at this point, the Board notes that the veteran's 
case was never placed in "interrupted status" where it is 
supposed to be placed prior to "discontinued status."  

38 C.F.R. § 21.197 provides that the purpose of interrupted 
status is to recognize that a variety of situations may arise 
in the course of a rehabilitation program in which a 
temporary suspension of the program is warranted.  In each 
case, VA first must determine that the veteran will be able 
to return to a rehabilitation program or a program of 
employment services following the resolution of the situation 
causing the interruption.  This determination will be 
documented in the veteran's record.  Thereafter, a veteran's 
case will be assigned to interrupted status when: (1) VA 
determines that a suspension of services being provided is 
necessary; and (2) either: (i) a definite date for resumption 
of the program is established; or (ii) the evidence indicates 
the veteran will be able to resume the program at some future 
date, which can be approximately established.

A veteran's case may be interrupted and assigned to 
interrupted status for reasons including but not limited to 
the following: (1) the veteran does not initiate or continue 
rehabilitation process, if a veteran does not begin or 
continue the rehabilitation process, the veteran's case will 
be interrupted and assigned to interrupted status; (2) if a 
veteran's conduct or cooperation becomes unsatisfactory, 
services and assistance may be interrupted as determined 
under provisions of 38 C.F.R. §§ 21.362 and 21.364; (3) the 
veteran cannot continue the program because the necessary 
training and rehabilitation services are unavailable; (4) a 
veteran's case shall be assigned to interrupted status prior 
to discontinuance and assignment to discontinued status in 
all cases except as provided in 38 C.F.R. § 21.182(d) (where 
the veteran's case is discontinued in the applicant stage) 
and upon the veteran's death.  The purpose of assignment to 
interrupted status is to assure that all appropriate actions 
have been taken to help the veteran continue in his or her 
program before discontinuing benefits and services.  A 
veteran in interrupted status may be assigned to his or her 
prior status or other appropriate status, if he or she 
reports for entrance or reentrance into the prescribed 
program at the time and place scheduled for the resumption of 
the rehabilitation program.

38 C.F.R. § 21.198 provides that the purpose of discontinued 
status is to identify situations in which termination of all 
services and benefits received under Chapter 31 is necessary.  
VA will discontinue the veteran's case and assign the case to 
discontinued status following assignment to interrupted 
status as provided in 38 C.F.R. § 21.197 for reasons 
including but not limited to the following: (1) veteran 
declines to initiate or continue rehabilitation process; (2) 
unsatisfactory conduct and cooperation; (3) end of 
eligibility and entitlement occurs; (4) medical and related 
problems; (5) veteran voluntarily withdraws from the program; 
and (6) veteran's failure to progress in the program.  The 
Vocational Rehabilitation and Counseling Officer shall review 
each case in which discontinuance is being considered for a 
veteran with a service-connected disability rated 50 percent 
or more disabling.  The Vocational Rehabilitation and 
Counseling Officer may utilize existing resources to assist 
in the review, including referral to the Vocational 
Rehabilitation Panel.  Except as noted, assignment of the 
veteran's case to the same status from which the veteran was 
discontinued or to a different one requires that VA first 
find: (1) The reason for the discontinuance has been removed; 
and (2) VA has redetermined his or her eligibility and 
entitlement under Chapter 31; (3) a veteran placed into 
discontinued status as a result of a finding of 
unsatisfactory conduct or cooperation under 38 C.F.R. §§ 
21.362 and 21.364 must also meet the requirements for 
reentrance into a rehabilitation program found in 38 C.F.R. 
§ 21.364.  VA shall establish appropriate procedures to 
follow up on cases which have been placed in discontinued 
status, except in those cases reassigned from applicant 
status.  The purpose of such follow-up is to determine if: 
(1) the reasons for discontinuance may have been removed, and 
reconsideration of eligibility and entitlement is possible; 
or (2) the veteran is employed, and criteria for assignment 
to rehabilitated status are met.

In viewing the veteran's contentions, it appears that he 
asserts that he thought that his case was being interrupted 
at the end of December 1998 and not discontinued.  

A review of the record shows that the RO placed the veteran's 
case from employment services status directly to discontinued 
status effective December 31, 1998, prior to placing the case 
in interrupted status.  While the veteran in fact requested 
that his case be "discontinued," there are very few 
exceptions under VA law and regulation where a case may be 
placed directly into discontinued status.  These exceptions 
are where the veteran's case is discontinued in the applicant 
stage and upon the veteran's death.  The veteran's case does 
not fall within either exception, regardless of the veteran's 
personal request.  

The Board has thoroughly reviewed the record and recognizes 
that the RO has attempted to assist the veteran throughout 
his participation in the Chapter 31 program and has been 
supportive of the veteran.  However, the Board is bound by 
the applicable VA law and regulations.  The Board finds that 
the move of the veteran's case from employment services 
status directly to discontinued status was improper since the 
veteran's case was not initially placed in interrupted 
status.  

As noted, the RO may interrupt a veteran's program under 
Chapter 31 for a variety of reasons set forth in 38 C.F.R. 
§ 21.197.  The Board is not at this time reviewing if such a 
change in status was warranted as the RO did not change the 
veteran's status from employment services to interrupted in 
the first instance.  In addition, the Board notes that once a 
case has been placed in either interrupted status or 
discontinued status, the veteran may reenter vocational 
rehabilitation training under his former status or some other 
appropriate training status.  It appears from the record that 
the RO considered whether the veteran was feasible to reenter 
training from his discontinued status.  However, since the 
veteran's vocational rehabilitation training under Chapter 31 
was improperly placed in discontinued status, the Board does 
not reach the matter of whether achievement of the vocational 
goal is infeasible.  




ORDER

The discontinuance of vocational rehabilitation benefits 
under the provisions of Chapter 31, Title 38, United States 
Code, effective December 31, 1998, was not proper.  To this 
extent, the appeal is granted.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

